Title: From John Adams to Amasa Stetson, 7 December 1812
From: Adams, John
To: Stetson, Amasa



Sir
Quincy December 7th 1812

A thousand Thanks for your favour of the 6th. and its inclosure I congratulate you on the glorious News, Excuse the Weakness of Age, when I assure you that I consider the Commanders in our Navy as my Sons, and enjoy every Laurell they acquire, as much as if it were obtained by my own Sons by nature. I have long expected, and often Said that our Navy Embrio as it is, would have soon reveal to the World, more defective Masts, Yards; Bowsprits and Booms.
These victories are the first Dawnings, the first morning Rays of Peace, Liberty and tranquility to the World; but there is still much to do before the perfect day.—Victories on the Lakes and Water communications between the United States and the British Possessions, would perhaps more directly shorten the War. But while We do the one We ought not to leave the other undone.
We have already Van Tromps and Devuilers De Ruiters, We Want nothing but Ships.—
I am Sir your obliged Servant
John Adams—